Name: Council Regulation (EC) No 814/2000 of 17 April 2000 on information measures relating to the common agricultural policy
 Type: Regulation
 Subject Matter: EU finance;  EU institutions and European civil service;  agricultural policy;  European Union law;  information and information processing;  politics and public safety
 Date Published: nan

 Avis juridique important|32000R0814Council Regulation (EC) No 814/2000 of 17 April 2000 on information measures relating to the common agricultural policy Official Journal L 100 , 20/04/2000 P. 0007 - 0009Council Regulation (EC) No 814/2000of 17 April 2000on information measures relating to the common agricultural policyTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the Opinion of the European Parliament(2),Whereas:(1) Articles 32 to 38 of the Treaty provide for the implementation of a common agricultural policy.(2) Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(3) stipulates that measures intended to provide information on the common agricultural policy are to be financed by the EAGGF Guarantee Section.(3) The main practical aspects of the present information policy in the common agricultural policy context should be maintained.(4) Article 22(1) of the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities(4) stipulates that the implementation of appropriations entered for significant Community action requires a basic act. Under the Interinstitutional Agreement of 13 October 1998 on legal bases and implementation of the budget(5), a basic act is also needed for the measures covered by this Regulation.(5) The common agricultural policy is often misunderstood because of a dearth of information. The only way to rectify this situation is through a consistent, objective and comprehensive information and communication strategy.(6) The issues surrounding the common agricultural policy and its development should be explained to both farmers and other parties directly concerned, as well as the general public, both inside and outside the Community. Proper implementation of the common agricultural policy depends to a large extent on the explanation given to all protagonists and necessitates the integration of information measures, which are regarded as management components of that policy.(7) The priority measures which the Community may support should be defined.(8) Organisations representing those active in farming and in rural areas, particularly farmers' organisations, consumers' associations and environmental protection associations play a vital role in informing their members about the common agricultural policy and relaying to the Commission the opinions of the parties concerned in general and farmers in particular.(9) Since the common agricultural policy is the first and most extensive of the Community's integrated policies, it should be explained to the general public. Other parties likely to be able to present information projects that will help achieve this goal should therefore be eligible to make proposals.(10) The Commission must have the necessary resources to implement the information actions it wishes to realise in the area of agriculture.(11) Although activities that can be assisted under other Community programmes should not be financed under this Regulation, the complementarity of such activities with other Community initiatives should nevertheless be encouraged.(12) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(6),HAS ADOPTED THIS REGULATION:Article 1The Community may finance information measures relating to the common agricultural policy that aim, in particular, at:(a) helping, on the one hand, to explain and, on the other hand, to implement and develop that policy,(b) promoting the European model of agriculture and helping people understand it,(c) informing farmers and other parties active in rural areas,(d) raising public awareness of the issues and objectives of that policy.These actions aim to supply coherent, objective and comprehensive information, both inside and outside the Community, in order to give an overall picture of that policy.Article 21. The measures referred to in Article 1 may be:(a) annual work programmes presented, in particular, by farmers' or rural development organisations, consumers' associations and environmental protection associations,(b) specific measures presented by any party other than those referred to in (a), in particular the public authorities of the Member States, the media and universities,(c) activities implemented at the Commission's initiative.2. The maximum financing rate for the measures referred to in paragraph 1(a) and (b) shall be 50 % of eligible costs. However, the rate may be increased to 75 % in exceptional cases, to be specified in the implementing Regulation.3. The following measures may not receive Community financing as provided for in Article 1:(a) measures which are required by law,(b) measures already receiving financing under another Community operation.4. In order to implement activities as referred to in paragraph 1(c), the Commission may have recourse to any technical and administrative assistance it might need.Article 31. Measures eligible under Article 2 shall include, in particular, talks, seminars, information visits, publications, media actions and productions, participation in international events and programmes for the exchange of experience.2. Measures as referred to in Article 2 shall be selected on the basis of general criteria such as:(a) the quality of the project,(b) cost effectiveness.Article 4Community financing referred to in Article 1 shall not exceed the annual appropriations decided by the budgetary authority.Article 5The Commission shall ensure that the Community measures and projects implemented under this Regulation are consistent with and complement other Community action.Article 6The Commission shall monitor and check the measures financed under this Regulation to ensure that they are properly and efficiently implemented. The Commission's representatives shall be authorised to make on-the-spot checks on such measures, including by sampling.Article 7The Commission shall, where it judges it to be appropriate, evaluate the measures financed under this Regulation.Article 8The Commission shall present a report on the implementation of this Regulation to the European Parliament and the Council every two years. The first report must be presented not later than 31 December 2001.Article 9Detailed rules for applying this Regulation, including any transitional measures that might prove necessary, shall be adopted in accordance with the procedure laid down in Article 10(2).Article 101. The Commission shall be assisted by the Committee for the European Agricultural Guidance and Guarantee Fund set up under Article 11 of Regulation (EC) No 1258/1999 (hereinafter referred to as the "Committee").2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.4. The Commission shall inform the Committee of measures envisaged and taken pursuant to this Regulation.Article 11This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 17 April 2000.For the CouncilThe PresidentL. Capoulas Santos(1) OJ C 376 E, 28.12.1999, p.40.(2) Opinion delivered on (not yet published in the Official Journal)(3) OJ L 160, 26.6.1999, p. 103.(4) OJ L 356, 31.12.1977, p. 1. Regulation as last amended by Regulation (EC, ECSC, Euratom) No 2779/98 (OJ L 347, 23.12.1998, p. 3).(5) OJ C 344, 12.11.1998, p. 1.(6) OJ L 184, 17.7.1999, p. 23.